DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 05/06/2022. Claim 6 was canceled before.
Response to Arguments
Applicant’s arguments, filed 05/06/2022, with respect to claims 1-5 and 7-20 have been fully considered and are persuasive. The obviousness rejections are hereby withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “detect, by a first IHS of the data storage system, a request for an additional disk group to be added to the data storage system” and “identify, by the first IHS of the data storage system, a plurality of external IHSs that are not members of the cluster and that are accessible by the data storage system, wherein the external IHSs include one or more disk groups available for assignment within the data storage system” and “query, by a remote access controller of the first IHS, a plurality of trust parameters from each of the external IHSs that are not members of the cluster and that include disk groups available for assignment, wherein the queried trust parameters that are reported by each respective external IHS indicate security characteristics of hardware and software utilized by each respective external IHS, and wherein the trust parameters of each respective external IHS are collected and reported by a remote access controller of each respective external IHS” and “classify the plurality of external IHSs based on the plurality of trust parameters reported by the remote access controller of each respective external IHS” and “rank the plurality of external IHSs based on the classification of trust parameters reported by the remote access controller of each respective external IHS” in combination with the overall claimed limitations when interpreted in light of the specification.
Prior arts of record for the claimed invention are Gupta et al. US 2018/0332065 (“Gupta”), Pandey US 2012/0084626 (“Pandey”), and  Khosravi et al. US 2007/0234402 (“Khosravi”).
Prior arts of record, alone or in combination, are not teaching all of the features of the above mentioned claim limitations.
For example, Gupta does not teach all of the features of the claim limitations “identify, by the first IHS of the data storage system, a plurality of external IHSs that are not members of the cluster and that are accessible by the data storage system, wherein the external IHSs include one or more disk groups available for assignment within the data storage system” and “classify the plurality of external IHSs based on the plurality of trust parameters reported by the remote access controller of each respective external IHS” and “rank the plurality of external IHSs based on the classification of trust parameters reported by the remote access controller of each respective external IHS”.
Although Gupta teaches identifying a plurality of external IHSs that are not members of the cluster, Gupta does not teach “identify, by the first HIS of the data storage system, …”. Furthermore, in Gupta, an authentication system 110 of a node checks for trustworthiness of other nodes in a cluster based on a list of devices 115 stored in the node itself (see FIG. 1 of Gupta). In other words, Gupta does not classify the external IHSs based on security and trust parameters provided by controllers of other nodes or devices. Rather, in Gupta, a device or a node 100 checks for trustworthiness of other devices in the cluster based on the list of devices 115 (see FIG. 1 of Gupta) stored in the node 100 itself. Therefore, Gupta does not teach “classify the plurality of external IHSs based on the plurality of trust parameters reported by the remote access controller of each respective external IHS” and “rank the plurality of external IHSs based on the classification of trust parameters reported by the remote access controller of each respective external IHS”.
Pandey does not teach all of the features of the claim limitation “detect, by a first IHS of the data storage system, a request for an additional disk group to be added to the data storage system”. In Pandey, a storage system detects that a node in a cluster is requesting a disk to be added to the cluster as a shared disk. But Pandey does not teach a node detects a request for a disk to be added to the cluster.
Pandey does not teach all of the features of the claim limitation “detect, by a first IHS of the data storage system, a request for an additional disk group to be added to the data storage system”. In Pandey, a storage system detects that a node in a cluster is requesting a disk to be added to the cluster as a shared disk. But Pandey does not teach a node detects a request for a disk to be added to the cluster.
In summary, prior art of records do not teach all of the features of the above mentioned claim limitations.
In an updated search, a new reference Yeager et al. US 2004/0088639 (“Yeager”) was considered. In Yeager, an initiating node collects and gathers CODAT related information from peer nodes in a group and nodes outside the group. The CODAT information as described by Yeager includes computer representable context information and does not reasonably map to a disk group. Hence, combining Yeager with other prior arts of record may not establish as prima facie case of obviousness.
In view of the above, it appears that independent claim is neither anticipated nor rendered obvious by the prior art. Therefore, claim 1 is allowable.
Independent claims 9 and 15 include similar language and these claims are also allowable for the aforementioned reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132